FILED
                             NOT FOR PUBLICATION                            JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMUEL WILLIAM LEWIS,                            No. 10-15916

               Plaintiff - Appellant,            D.C. No. 5:08-cv-03934-JF

  v.
                                                 MEMORANDUM *
BEN CURRY, Warden,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       California state prisoner Samuel William Lewis appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lewis contends that the Board’s 2007 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. Swarthout v. Cooke, 139 S.Ct. 859, 863 (2011); see Roberts v.

Hartley, 2011 WL 1365811 at *2-3 (9th Cir. Apr. 12, 2011) (applying Cooke).

Because Lewis raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    10-15916